Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant further (expanding on the arguments of the previous remarks of 12/23/2020) argues that the claim limitation of independent claim 16, requiring the composition has improved detergency properties relative to a composition lacking at least one polyol ester overcome the current rejection.  This is not persuasive.  
One of ordinary skill in the art would find that the composition shown by the prior art would in fact increase detergency and promoting cleanliness of the lubricant composition.  This is through stopping oxidation and breakdown of the lubricant and its additives via thermal degradation and stopping unwanted and unintended polymerization of the lubricant.  Both these effects directly impact the cleanliness, and 
Beyer teaches a polyol ester which is a lubricant base stock. This is shown below in the rejection and is not contested in the remarks.  The ester base stock protects from thermal or oxidative breakdowns and polymerization in the lubricant, see p 4.  This is further supported in p 113-115 which is the examples of the lubricant.  This was stated in the last set of response to arguments and is not contested in the current set of remarks.  Stopping the oxidation and breakdown and polymerization of the base oil and the rest of the lubricant and its additives would increase the cleanliness of the lubricant in general and prevent engine deposits.  This is an increase in cleanliness of the lubricant, which is detergency. This is especially true over time as the engine oil is used and the base oil and additives critical to the function of the lubricant are prevented from being effective to due oxidation and thermal degradation.  The prior art Winemiller teaches the use of a detergent additive, and prolonging the effectiveness of this additive obviously improves detergency.  As such the method of improving detergency is taught.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Winemiller et al (US 2007/0184991 A1) and Beyer et al (US 2016/0053194 A1).
Regarding claims 16-36, Winemiller teaches a lubricant composition (abstract) for internal combustion engines (p 3) such as gas engines.  The lubricant contains:
A.  A first base oil which is a group II or III mineral oil (p 8) this is used in the amount of up to 80% of the composition, see p 23.  
B.  An ester (p 13-14) used in the amount of up to 15% of the composition.  Other ester base oils can be used in the amount which is not other base oils or additives, so about up to 20% of the composition, see p 37-39.
C.  A polyisobutene, see p 21.
Regarding claim 17, internal combustion engines have many well-known and obvious variants which includes stationary use.  This list includes turbines, generators and the like.
Winemiller does not specifically state the use of the mixture of ester as found in claim 1.  
Beyer teaches a lubricant oil base stock which is a polyol ester.  See abstract.
The polyol used to make the ester has 2 to 20 carbon atoms, see p 39-41.  The number of OH groups is 3-6, see p 43. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
A number of carboxylic acids are used to make the ester.  This includes monocarboxylic acids (p 45-48) of 3-14 carbon atoms.  Also included to dicarboxylic acids of 20 carbon atoms or more.  See p 53.
A mixture of two esters is required for the invention, see p 13-19.  A mixture having more than the mixture of 2 ester is a preferred embodiment, see p 30.  The individual polyol may be a mixture (p 39) as may be the carboxylic acids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil of Beyer in in the invention of Winemiller in the amount prescribed by Winemiller.  Winemiller already calls for use of esters, and the ester of Beyer has the advantage of being an effective base oil with superior lubricitive properties, and resistance to thermal breakdown and polymerization.  See p 4.
Beyer teaches a polyol ester which is a lubricant base stock. This is shown below in the rejection and is not contested in the remarks.  The ester basestock protects from thermal or oxidative breakdowns and polymerization in the lubricant, see p 4.  This is further supported in p 113-115 which is the examples of the lubricant.  Stopping the oxidation and breakdown and polymerization of the base oil and the rest of the lubricant and its additives would increase the cleanliness of the lubricant in general and prevent engine deposits.  This is an increase in cleanliness of the lubricant, which is detergency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771